EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer

The Terminal Disclaimer filed 08/09/2021, in response to the final Office action mailed 08/09/2021, have been approved.

 Allowable Subject Matter

Claims 1-5, 9, 18, 21-28 and 30-33 are allowed.

The following is an examiner’s statement of reasons for allowance:

With respect to claim 1, Shibuta discloses a substrate table (PH) for an immersion lithographic apparatus (Fig. 1), the substrate table comprising: 
a support region (Fig. 2 item 46) to support a substrate (P) having an edge including a positioning feature that comprises a notch or flat defining an indent of the substrate (as shown in Figs. 3, 4, 9-12 and 22); and 
an orifice (51N) of a fluid extraction system (Fig. 24), the orifice configured for the passage of fluid therethrough, the orifice arranged such that, when the substrate is supported by 
Nagasaka et al. discloses an immersion lithographic apparatus wherein the notch portion NT, a cut portion, is formed on substrate P, it may be configured such that after completion of liquid immersion exposure of substrate P, controller CONT places recovery ports 23 of liquid recovery mechanism 20 so as to face notch portion NT of substrate P and intensively performs the liquid recovery operation (sucking operation) (paragraph [0117], see also Figs. 2 and 14).
However, the combination of Shibuta and Nagasaka et al. does not explicitly teach an orifice of a fluid extraction system, the orifice configured for the passage of fluid therethrough, the orifice arranged such that, when the substrate is supported by the support region, the orifice is aligned with the positioning feature of the substrate and is at least partly located underneath a portion of a gap, due to the indent of the notch or flat, between the edge of the substrate and an edge of the substrate table such at least part of the portion of the gap overlaps at least part of the orifice, and it does not appear to be obvious why one of ordinary skill in the art would modify the combination of Shibuta and Nagasaka et al. such that the orifice configured for the passage of fluid therethrough, the orifice arranged such that, when the substrate is supported by the support region, the orifice is aligned with the positioning feature of the substrate and is at least partly located underneath a portion of a gap, due to the indent of the notch or flat, between the edge of the substrate and an edge of the substrate table such at least part of the portion of the gap overlaps at least part of the orifice.
Accordingly, the prior art fails to teach or fairly suggest a substrate table for an immersion lithographic apparatus requiring “an orifice of a fluid extraction system, the orifice 

With respect to claim 22, Shibuta discloses a substrate table (PH) for an immersion lithographic apparatus (Fig. 1), the substrate table comprising: 
a support region (Fig. 2 item 46) to support a substrate (P) having an edge including a positioning feature that comprises a notch or flat defining an indent of the substrate (as shown in Figs. 3, 4, 9-12 and 22); and 
an orifice (51N) of a fluid extraction system (Fig. 24), the orifice configured for the passage of fluid therethrough, the orifice arranged such that, when the substrate is supported by the support region, the orifice is aligned with the positioning feature of the substrate and is at least partly located underneath a portion of a gap, due to the indent of the notch or flat, between the edge of the substrate and an edge of the substrate table (as shown in Figs. 3, 9-12 and 22).
Nagasaka et al. discloses an immersion lithographic apparatus wherein the notch portion NT, a cut portion, is formed on substrate P, it may be configured such that after completion of liquid immersion exposure of substrate P, controller CONT places recovery ports 23 of liquid recovery mechanism 20 so as to face notch portion NT of substrate P and intensively performs the liquid recovery operation (sucking operation) (paragraph [0117], see also Figs. 2 and 14).

Accordingly, the prior art fails to teach or fairly suggest a substrate table for an immersion lithographic apparatus requiring “a first orifice of a fluid extraction system, the first orifice configured for the passage of fluid therethrough, the first orifice arranged such that, when the substrate is supported by the support region, the first orifice is aligned with the positioning feature of the substrate such that an imaginary line passes through the center of the table, the positioning feature and the first orifice; and a second orifice of the fluid extraction system, the second orifice configured for the passage of fluid therethrough and located outward, relative to the center of the table, of the first orifice and located outward in the horizontal from the edge of 

With respect to claim 28, Shibuta discloses a substrate table (PH) for an immersion lithographic apparatus (Fig. 1), the substrate table comprising: 
a support region (Fig. 2 item 46) to support a substrate (P) having an edge including a positioning feature that comprises a notch or flat defining an indent of the substrate (as shown in Figs. 3, 4, 9-12 and 22); and 
an orifice (51N) of a fluid extraction system (Fig. 24), the orifice configured for the passage of fluid therethrough, the orifice arranged such that, when the substrate is supported by the support region, the orifice is aligned with the positioning feature of the substrate and is at least partly located underneath a portion of a gap, due to the indent of the notch or flat, between the edge of the substrate and an edge of the substrate table (as shown in Figs. 3, 9-12 and 22).
Nagasaka et al. discloses an immersion lithographic apparatus wherein the notch portion NT, a cut portion, is formed on substrate P, it may be configured such that after completion of liquid immersion exposure of substrate P, controller CONT places recovery ports 23 of liquid recovery mechanism 20 so as to face notch portion NT of substrate P and intensively performs the liquid recovery operation (sucking operation) (paragraph [0117], see also Figs. 2 and 14).
Shibuta ‘210 discloses a third orifice of the fluid extraction system, the third orifice configured for the passage of liquid therethrough and located inward, relative to the center of the table, of the first and second orifices (as shown in Fig. 3, see also paragraph [0098]).

Accordingly, the prior art fails to teach or fairly suggest a substrate table for an immersion lithographic apparatus requiring “wherein the first orifice is arranged to be at least partly located underneath a portion of a gap, due to the indent of the notch or flat, between the edge of the substrate, when the substrate is supported by the support region, and an edge of the substrate table such at least part of the portion of the gap overlaps at least part of the first orifice”, in the combination required by the claim.

Claims 2-5, 9, 18, 21, 23-27 and 30-33 are allowable by virtue of their dependency on claim 1, 22 and 28.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEORAM PERSAUD/Primary Examiner, Art Unit 2882